Citation Nr: 0326163	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  00-02 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an increased rating for generalized 
arthralgia, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran served on active duty from June 1957 to July 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Board remanded the case to the 
RO in March 2001 for further development and consideration.


REMAND

The veteran's generalized arthralgia with possible early 
rheumatoid arthritis is rated under the criteria for 
rheumatoid arthritis, Diagnostic Code 5002.  Rheumatoid 
arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating warrants a 100 percent disability 
rating; with less symptomatology than the criteria for a 100 
percent rating but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods a 60 percent evaluation is 
assigned; with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year a 40 percent evaluation is assigned; and 
one or two exacerbations a year in a well-established 
diagnosis warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5002 (2003).

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion and 
that the ratings for active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned. See 38 
C.F.R. § 4.71a, Diagnostic Code 5002.  

The Board remanded the claim to the RO in March 2001, in 
part, to provide the veteran with a VA examination to 
determine the correct diagnosis(es) of all joint pathology 
present and whether any current joint disability is 
attributable to the service-connected disability identified 
as general arthralgia.  In addition, the examination was to 
report the presence of limitation of motion, functional loss 
due to flare-ups, fatigability, incoordination, pain on 
movements, and weakness.  See DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003).

Unfortunately, the examination reports presently of record 
are inadequate to address these applicable rating criteria 
and correctly evaluate the veteran's disability under the 
"chronic residuals" part of Diagnostic Code 5002, i.e., 
whether he is entitled to a higher rating based on residuals 
resulting in limitation of motion of the affected joints.  
Therefore, he must be reexamined to obtain this important 
information.

Finally, in a decision recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should contact the veteran to 
obtain the information necessary to 
acquire the complete clinical records 
pertaining to any treatment for his 
joints which are not currently of record. 

3.  Thereafter, schedule the veteran for 
an appropiate VA examination to obtain a 
medical opinion indicating whether he has 
any current joint disability that is 
attributable to his service-connected 
general arthralgia.

The examiner is requested to provide the 
correct diagnosis(es) of all joint 
pathology present.  The examiner must 
review the record dating from service and 
should note the post-service examinations 
starting in August 1966 as well as the 
veteran's history and any records 
developed by the RO pursuant to this 
remand.  The veteran's history should be 
related and all pertinent symptomatology 
and objective clinical findings should be 
reported in detail.  The examiner should 
identify and offer an opinion whether the 
veteran has any joint pathology that is 
at least as likely as not due to or a 
part of the service-connected impairment 
identified in 1996 as general arthralgia.  

Regarding any joint in which the examiner 
finds pathology related to the veteran's 
service-connected generalized arthralgia, 
the examiner should report any limitation 
of motion, functional loss due to flare-
ups, fatigability, incoordination, pain 
on movements, and weakness for each 
affected joint.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995); see also 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Any 
indicated diagnostic tests and studies 
should be accomplished.

4.  Thereafter, the RO should 
readjudicate the claim for a higher 
rating for the generalized arthralgia in 
light of the additional evidence 
obtained, including rating each joint 
which has current joint pathology 
associated with the service-connected 
general arthralgia under the "chronic 
residuals" part of Diagnostic Code 5002.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




